

EXCHANGE AGREEMENT


This EXCHANGE AGREEMENT, dated as of  October 1, 2010 (the “Agreement”) by and
among G2 VENTURES, INC., a Texas corporation (“G2”), DYNAMIC ELITE INTERNATIONAL
LIMITED (“Dynamic”) and  CRYSTAL GLOBE LIMITED (“Crystal ”), the sole
shareholder of all the shares of common stock of Dynamic.


WHEREAS, Crystal owns 100% of the issued and outstanding shares of common stock,
par value $1 per share, of Dynamic (the "Dynamic Shares");
 
WHEREAS, Crystal believes it is in its best interest to exchange the Dynamic
Shares for certain restricted shares of common stock of G2 and G2 believes it is
in its best interests to acquire the Dynamic Shares in exchange for its shares
of common stock, upon the terms and subject to the conditions set forth in this
Agreement; and
 
WHEREAS, it the intention of the parties that: (i) G2 shall acquire 100% of the
Dynamic Shares in exchange solely for the restricted shares of G2; (ii) said
exchange of  shares of G2 for Dynamic Shares shall not qualify as a tax-free
reorganization under Section 368(a)(1)(B) of the Internal Revenue Code of 1986,
as amended (the “Code”); and (iii) said exchange shall qualify as a transaction
in securities exempt from registration or qualification under the Securities Act
of 1933, as amended and in effect on the date of this Agreement (the “Securities
Act”).
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
EXCHANGE OF SHARES FOR COMMON STOCK
 
Section 1.1              Agreement to Exchange Dynamic Shares for G2 Shares. On
the Closing Date (as hereinafter defined) and upon the terms and subject to the
conditions set forth in this Agreement, Crystal shall sell, assign, transfer,
convey and deliver the Dynamic Shares (representing 10,000 Dynamic Shares, par
value $1 per share or 100% of the issued and outstanding Dynamic Shares) to G2,
and G2 shall accept the Dynamic Shares from Crystal in exchange for the issuance
to Crystal 15,215,426 restricted shares of common stock of G2 (the “G2 Shares”).
 
Section 1.2              Capitalization. On the Closing Date, immediately after
the transactions to be consummated pursuant to this Agreement, G2 shall have
authorized 200,000,000 shares of common stock, par value $.001 per share, of
which 20,000,000  shares shall be issued and outstanding, all of which are duly
authorized, validly issued and fully paid.


Section 1.3              Closing. The closing of the exchange to be made
pursuant to this Agreement (the "Closing") shall take place at 10:00 a.m. E.D.T.
on the date of this Agreement and upon the conditions to closing set forth in
Articles V and VI have been satisfied or waived, or at such other time and date
as the parties hereto shall agree in writing (the "Closing Date"), at the
offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New
York, NY 10006. At the Closing, Crystal shall deliver to G2 the stock
certificate(s) representing 100% of the Dynamic Shares, duly endorsed in blank
for transfer or accompanied by appropriate stock powers duly executed in blank.
In full consideration and exchange for the Dynamic Shares, G2 shall issue and
exchange with Crystal the G2 Shares.
 
Section 1.4              Tax Treatment. The exchange described herein is not
intended to comply with Section 368(a)(1)(B) of the Code, and all applicable
regulations thereunder.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II


REPRESENTATIONS AND WARRANTIES OF G2


G2 hereby represents, warrants and agrees as follows:


Section 2.1              Corporate Organization


a.            G2 is a corporation duly organized, validly existing and in good
standing under the laws of Texas, and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as now
conducted and is duly qualified to do business in good standing in each
jurisdiction in which the nature of the business conducted by G2 or the
ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of  G2 (a "G2 Material
Adverse Effect");


b.            Copies of the Articles of Incorporation and By-laws of G2, with
all amendments thereto to the date hereof, have been furnished by G2 to Crystal,
and such copies are accurate and complete as of the date hereof. The minute
books of G2 are current as required by law, contain the minutes of all meetings
of the Board of Directors and shareholders of G2 from its date of incorporation
to the date of this Agreement, and adequately reflect all material actions taken
by the Board of Directors and shareholders of G2.
 
Section 2.2              Capitalization of G2. The authorized capital stock
of  G2 consists of (a) 200,000,000 shares of common stock, par value $.001 per
share, of which 4,784,574  shares are issued and outstanding, all of which are
duly authorized, validly issued and fully paid. As of the date of this Agreement
there are and as of the Closing Date, there will be, no outstanding options,
warrants, agreements, commitments, conversion rights, preemptive rights or other
rights to subscribe for, purchase or otherwise acquire any shares of capital
stock or any un-issued or treasury shares of capital stock of G2.


Section 2.3              Subsidiaries and Equity Investments. G2 has no
subsidiaries or equity interest in any corporation, partnership or joint
venture.


Section 2.4              Authorization and Validity of Agreements. G2 has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by G2 and the consummation
by G2 of the transactions contemplated hereby have been duly authorized by all
necessary corporate action of G2, and no other corporate proceedings on the part
of G2 are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.


Section 2.5              No Conflict or Violation. The execution, delivery and
performance of this Agreement by G2 does not and will not violate or conflict
with any provision of its Articles of Incorporation or By-laws, and does not and
will not violate any provision of law, or any order, judgment or decree of any
court or other governmental or regulatory authority, nor violate or result in a
breach of or constitute (with due notice or lapse of time or both) a default
under, or give to any other entity any right of termination, amendment,
acceleration or cancellation of, any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which G2
is a party or by which it is bound or to which any of their respective
properties or assets is subject, nor will it result in the creation or
imposition of any lien, charge or encumbrance of any kind whatsoever upon any of
the properties or assets of G2, nor will it result in the cancellation,
modification, revocation or suspension of any of the licenses, franchises,
permits to which G2 is bound.


Section 2.6              Consents and Approvals. No consent, waiver,
authorization or approval of any governmental or regulatory authority, domestic
or foreign, or of any other person, firm or corporation, is required in
connection with the execution and delivery of this Agreement by G2 or the
performance by G2 of its obligations hereunder.

 
 

--------------------------------------------------------------------------------

 


Section 2.7              Absence of Certain Changes or Events. Since its
inception:


a.             G2 has operated in the ordinary course of business consistent
with past practice and there has not been any material adverse change in the
assets, properties, business, operations, prospects, net income or condition,
financial or otherwise of G2. As of the date of this Agreement, G2 does not know
or have reason to know of any event, condition, circumstance or prospective
development which threatens or may threaten to have a material adverse effect on
the assets, properties, operations, prospects, net income or financial condition
of G2;
 
b.             there has not been any declaration, setting aside or payment of
dividends or distributions with respect to shares of capital stock of G2 or any
redemption, purchase or other acquisition of any capital stock of  G2 or any
other of G2’s securities; and


c.             there has not been an increase in the compensation payable or to
become payable to any director or officer of G2.


Section 2.8             Disclosure. This Agreement and any certificate attached
hereto or delivered in accordance with the terms hereby by or on behalf of G2 in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.


Section 2.9             Survival. Each of the representations and warranties set
forth in this Article II shall be deemed represented and made by G2 at the
Closing as if made at such time and shall survive the Closing for a period
terminating on the second anniversary of the date of this Agreement.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF DYNAMIC AND CRYSTAL


Dynamic and Crystal, jointly and severally, represent, warrant and agree as
follows:


Section 3.1              Corporate Organization.


a.            Dynamic is a newly-formed corporation. It is duly organized,
validly existing and in good standing under the laws of the British Virgin
Islands and has all requisite corporate power and authority to own its
properties and assets and to conduct its business as now conducted and is duly
qualified to do business in good standing in each jurisdiction in where the
nature of the business conducted by Dynamic or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of  Dynamic (a "Dynamic Material Adverse
Effect").
 

b.            Copies of the Certificate of Incorporation and By-laws of Dynamic,
with all amendments thereto to the date hereof, have been furnished to G2, and
such copies are accurate and complete as of the date hereof. The minute books of
Dynamic are current as required by law, contain the minutes of all meetings of
the Board of Directors and shareholders of Dynamic, and committees of the Board
of Directors of Dynamic from the date of incorporation to the date of this
Agreement, and adequately reflect all material actions taken by the Board of
Directors, shareholders and committees of the Board of Directors of Dynamic.

 
 

--------------------------------------------------------------------------------

 


Section 3.2              Capitalization of Dynamic; Title to the Dynamic Shares.
On the Closing Date, immediately before the transactions to be consummated
pursuant to this Agreement, Dynamic shall have authorized Fifty Thousand
(50,000) Dynamic Shares, of which 10,000 Dynamic Shares will be issued and
outstanding. The Dynamic Shares are the sole outstanding shares of capital stock
of Dynamic, and there are no outstanding options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire any shares of capital stock or any un-issued
or treasury shares of capital stock of Dynamic.


Section 3.3              Subsidiaries and Equity Investments; Assets. As of the
date hereof and on the Closing Date, except for Tianjian Junhe Enterprise
Management Consulting Co., Ltd, a PRC wholly-foreign owned entity, Dynamic does
not and will not directly or indirectly, own any shares of capital stock or any
other equity interest in any entity or any right to acquire any shares or other
equity interest in any entity and Dynamic does not and will not have any assets
or liabilities.


Section 3.4              Authorization and Validity of Agreements. Dynamic has
all corporate power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Dynamic and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and no other corporate proceedings
on the part of Dynamic are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. Crystal has approved this
Agreement and no other stockholder approvals are required to consummate the
transactions contemplated hereby.
 
Section 3.5              No Conflict or Violation. The execution, delivery and
performance of this Agreement by Dynamic and Crystal do not and will not violate
or conflict with any provision of the constituent documents of Dynamic, and do
not and will not violate any provision of law, or any order, judgment or decree
of any court or other governmental or regulatory authority, nor violate, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under or give to any other entity any right of termination, amendment,
acceleration or cancellation of any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
Dynamic or Crystal is a party or by which it/her is bound or to which any of its
respective properties or assets is subject, nor result in the creation or
imposition of any lien, charge or encumbrance of any kind whatsoever upon any of
the properties or assets of Dynamic or Crystal, nor result in the cancellation,
modification, revocation or suspension of any of the licenses, franchises,
permits to which Dynamic or Crystal is bound.
 
Section 3.6              Investment Representations. (a) The G2 Shares will be
acquired hereunder solely for the account of Crystal, for investment, and not
with a view to the resale or distribution thereof. Crystal understands and is
able to bear any economic risks associated with its investment in the G2 Shares.
G2 has had full access to all the information  G2 considers necessary or
appropriate to make an informed investment decision with respect to the G2
Shares to be acquired under this Agreement. Crystal further has had an
opportunity to ask questions and receive answers from G2’s directors regarding
G2 and to obtain additional information (to the extent G2’s directors possessed
such information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to Crystal or to which Crystal had
access.  Crystal (as such term is hereinafter defined) is an “accredited
investor” (as such term is defined in Rule 501(a) of Regulation D promulgated by
the Securities and Exchange Commission under the Securities Act).


(b) No offer to enter into this Agreement has been made by G2 to Crystal in the
United States. At the times of the offer and execution of this Agreement,
Crystal was domiciled outside the United States.Crystal, nor any affiliate of
Crystal, nor any person acting on behalf of Crystal or on behalf of any such
affiliate, has engaged or will engage in any activity undertaken for the purpose
of, or that reasonably could be expected to have the effect of, conditioning the
markets in the United States for the G2 Shares, including, but not limited to,
effecting any sale or short sale of securities through Crystal or any affiliate
of  Crystal prior to the expiration of any restricted period contained in
Regulation S promulgated under the Securities Act (any such activity being
defined herein as a “Directed Selling Effort”). To the best knowledge of
Crystal, this Agreement and the transactions contemplated herein are not part of
a plan or scheme to evade the registration provisions of the Securities Act, and
the G2 Shares are being acquired for investment purposes by Crystal. Crystal
agrees that all offers and sales of the G2 Shares from the date hereof and
through the expiration of the any restricted period set forth in Rule 903 of
Regulation S (as the same may be amended from time to time hereafter) shall not
be made to U.S. Persons or for the account or benefit of U.S. Persons and shall
otherwise be made in compliance with the provisions of Regulation S and any
other applicable provisions of the Securities Act. Neither Crystal nor the
representatives of  Crystal have conducted any Directed Selling Effort as that
term is used and defined in Rule 902 of Regulation S and Crystal will not engage
in any such Directed Selling Effort within the United States through the
expiration of any restricted period set forth in Rule 903 of Regulation S.

 
 

--------------------------------------------------------------------------------

 
 
Section 3.7              Brokers’ Fees.  Neither Dynamic nor Crystal has any
liability to pay any fees or commissions or other consideration to any broker,
finder, or agent with respect to the transactions contemplated by this
Agreement.


Section 3.8              Disclosure. This Agreement, the schedules hereto and
any certificate attached hereto or delivered in accordance with the terms hereby
by or on behalf of  Dynamic or Crystal in connection with the transactions
contemplated by this Agreement, when taken together, do not contain any untrue
statement of a material fact or omit any material fact necessary in order to
make the statements contained herein and/or therein not misleading.


Section 3.8              Survival. Each of the representations and warranties
set forth in this Article III shall be deemed represented and made by Dynamic
and Crystal at the Closing as if made at such time and shall survive the Closing
for a period terminating on the second anniversary of the date of this
Agreement.


ARTICLE IV
 
COVENANTS


Section 4.1              Certain Changes and Conduct of Business.


a.            From and after the date of this Agreement and until the Closing
Date, G2 shall conduct its business solely in the ordinary course consistent
with past practices and, in a manner consistent with all representations,
warranties or covenants of G2, and without the prior written consent of  Crystal
will not, except as required or permitted pursuant to the terms hereof:
 
 
i.
make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;

 
 
ii.
make any change in its Articles of Incorporation or By-laws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;

 
 
iii.
A.
incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof, except pursuant to transactions in the ordinary
course of business consistent with past practices; or

 
 
B.
issue any securities convertible or exchangeable for debt or equity securities
of  G2;

 
 
 

--------------------------------------------------------------------------------

 
 
 
iv.
make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof, except pursuant to transactions in the ordinary
course of business consistent with past practice;

 
 
v.
subject any of its assets, or any part thereof, to any lien or suffer such to be
imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have an G2
Material Adverse Effect;

 
 
vi.
acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;

 
 
vii.
enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;

 
 
viii.
make or commit to make any material capital expenditures;

 
 
ix.
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;

 
 
x.
guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 
 
xi.
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;

 
 
xii.
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
aspect;

 
 
xiii.
make any material loan, advance or capital contribution to or investment in any
person;

 
 
xiv.
make any material change in any method of accounting or accounting principle,
method, estimate or practice;

 
 
xv.
settle, release or forgive any claim or litigation or waive any right;

 
 
xvi.
commit itself to do any of the foregoing.

 
b.            From and after the date of this Agreement, Dynamic will:


 
1.
continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;

 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
file, when due or required, federal, state, foreign and other tax returns and
other reports required to be filed and pay when due all taxes, assessments, fees
and other charges lawfully levied or assessed against it, unless the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted;

 
 
3.
continue to conduct its business in the ordinary course consistent with past
practices;

 
 
4.
keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and

 
 
5.
continue to maintain existing business relationships with suppliers.

 
Section 4.2              Access to Properties and Records. Dynamic shall
afford  G2’s accountants, counsel and authorized representatives, and G2 shall
afford to Dynamic’s accountants, counsel and authorized representatives full
access during normal business hours throughout the period prior to the Closing
Date (or the earlier termination of this Agreement) to all of such parties’
properties, books, contracts, commitments and records and, during such period,
shall furnish promptly to the requesting party all other information concerning
the other party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 4.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.
 
Section 4.3              Negotiations. From and after the date hereof until the
earlier of the Closing or the termination of this Agreement, no party to this
Agreement nor its officers or directors (subject to such director's fiduciary
duties) nor anyone acting on behalf of any party or other persons shall,
directly or indirectly, encourage, solicit, engage in discussions or
negotiations with, or provide any information to, any person, firm, or other
entity or group concerning any merger, sale of substantial assets, purchase or
sale of shares of capital stock or similar transaction involving any party. A
party shall promptly communicate to any other party any inquiries or
communications concerning any such transaction which they may receive or of
which they may become aware of.


Section 4.4              Consents and Approvals. The parties shall:
 
 
i.
use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and

 
 
ii.
diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.

 
Section 4.5             Public Announcement. Unless otherwise required by
applicable law, the parties hereto shall consult with each other before issuing
any press release or otherwise making any public statements with respect to this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation.

 
 

--------------------------------------------------------------------------------

 


Section 4.6              Stock Issuance. From and after the date of this
Agreement until the Closing Date, neither G2 nor Dynamic shall issue any
additional shares of its capital stock.


Section 4.7              Notwithstanding anything to the contrary contained
herein, it is herewith understood and agreed that both G2 and Dynamic may enter
into and conclude agreements and/or financing transactions as same relate to
and/or are contemplated by any separate written agreements either: (a) annexed
hereto as exhibits; or (b) entered into by G2 with Dynamic executed by both
parties subsequent to the date hereof. These Agreements shall become,
immediately upon execution, part of this Agreement and subject to all
warranties, representations and conditions contained herein.
 
ARTICLE V
 
CONDITIONS TO OBLIGATIONS OF DYNAMIC AND CRYSTAL


The obligations of Dynamic and Crystal to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by both Dynamic and Crystal in their sole discretion:


Section 5.1              Representations and Warranties of G2. All
representations and warranties made by G2 in this Agreement shall be true and
correct on and as of the Closing Date as if again made by G2 as of such date.


Section 5.2              Agreements and Covenants. G2 shall have performed and
complied in all material respects to all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date.


Section 5.3              Consents and Approvals. Consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement shall
be in full force and effect on the Closing Date.


Section 5.4              No Violation of Orders. No preliminary or permanent
injunction or other order issued by any court or governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any government or governmental or
regulatory authority, which declares this Agreement invalid in any respect or
prevents the consummation of the transactions contemplated hereby, or which
materially and adversely affects the assets, properties, operations, prospects,
net income or financial condition of  G2 shall be in effect; and no action or
proceeding before any court or governmental or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 5.5              Other Closing Documents. Dynamic and Crystal shall have
received such other certificates, instruments and documents in confirmation of
the representations and warranties of  G2 or in furtherance of the transactions
contemplated by this Agreement as Dynamic, Crystal or its counsels may
reasonably request.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF G2


The obligations of  G2 to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by G2 in its sole
discretion:


Section 6.1              Representations and Warranties of Dynamic. All
representations and warranties made by Dynamic in this Agreement shall be true
and correct on and as of the Closing Date as if again made by Dynamic on and as
of such date.


Section 6.2              Agreements and Covenants. Dynamic shall have performed
and complied in all material respects to all agreements and covenants required
by this Agreement to be performed or complied with by it on or prior to the
Closing Date.


Section 6.3              Consents and Approvals. All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement, shall
have been duly obtained and shall be in full force and effect on the Closing
Date.


Section 6.4              No Violation of Orders. No preliminary or permanent
injunction or other order issued by any court or other governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, domestic or foreign, that declares this
Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Dynamic, taken as a whole, shall be in effect; and no
action or proceeding before any court or government or regulatory authority,
domestic or foreign, shall have been instituted or threatened by any government
or governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 
Section 6.5.             Other Closing Documents. G2 shall have received such
other certificates, instruments and documents in confirmation of the
representations and warranties of  Dynamic or in furtherance of the transactions
contemplated by this Agreement as G2 or its counsel may reasonably request.
 
ARTICLE VII
 
TERMINATION AND ABANDONMENT


SECTION 7.1         Methods of Termination. This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time before the
Closing:


a.            By the mutual written consent of Crystal, G2 and Dynamic;


b.            By G2, upon a material breach of any representation, warranty,
covenant or agreement on the part of Crystal or Dynamic set forth in this
Agreement, or if any representation or warranty of  Dynamic or Crystal shall
become untrue, in either case such that any of the conditions set forth in
Article VI hereof would not be satisfied (an "Dynamic Breach"), and such breach
shall, if capable of cure, has not been cured within ten (10) days after receipt
by the party in breach of a notice from the non-breaching party setting forth in
detail the nature of such breach;


c.            By Dynamic, upon a material breach of any representation,
warranty, covenant or agreement on the part of G2 set forth in this Agreement,
or, if any representation or warranty of  G2 shall become untrue, in either case
such that any of the conditions set forth in Article V hereof would not be
satisfied (a "G2  Breach"), and such breach shall, if capable of cure, not have
been cured within ten (10) days after receipt by the party in breach of a
written notice from the non-breaching party setting forth in detail the nature
of such breach;

 
 

--------------------------------------------------------------------------------

 


d.            By either G2 or Dynamic, if the Closing shall not have consummated
before ninety (90) days after the date hereof; provided, however, that this
Agreement may be extended by written notice of either G2 or Dynamic, if the
Closing shall not have been consummated as a result of G2 or Dynamic having
failed to receive all required regulatory approvals or consents with respect to
this transaction or as the result of the entering of an order as described in
this Agreement; and further provided, however, that the right to terminate this
Agreement under this Section 7.1(d) shall not be available to any party whose
failure to fulfill any obligations under this Agreement has been the cause of,
or resulted in, the failure of the Closing to occur on or before this date.


e.            By either Dynamic or G2 if a court of competent jurisdiction or
governmental, regulatory or administrative agency or commission shall have
issued an order, decree or ruling or taken any other action (which order, decree
or ruling the parties hereto shall use its best efforts to lift), which
permanently restrains, enjoins or otherwise prohibits the transactions
contemplated by this Agreement.
 
Section 7.2             Procedure Upon Termination. In the event of termination
and abandonment of this Agreement by G2 or Dynamic pursuant to Section 7.1,
written notice thereof shall forthwith be given to the other parties and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action. If this Agreement is terminated as provided
herein, no party to this Agreement shall have any liability or further
obligation to any other party to this Agreement; provided, however, that no
termination of this Agreement pursuant to this Article VII shall relieve any
party of liability for a breach of any provision of this Agreement occurring
before such termination.


ARTICLE VIII
 
POST-CLOSING AGREEMENTS


Section 8.1             Consistency in Reporting. Each party hereto agrees that
if the characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS


Section 9.1             Survival of Provisions. The respective representations,
warranties, covenants and agreements of each of the parties to this Agreement
(except covenants and agreements which are expressly required to be performed
and are performed in full on or before the Closing Date) shall survive the
Closing Date and the consummation of the transactions contemplated by this
Agreement, subject to Sections 2.9, 3.8 and 8.2. In the event of a breach of any
of such representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.


Section 9.2             Publicity. No party shall cause the publication of any
press release or other announcement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other parties,
unless a press release or announcement is required by law. If any such
announcement or other disclosure is required by law, the disclosing party agrees
to give the non-disclosing parties prior notice and an opportunity to comment on
the proposed disclosure.

 
 

--------------------------------------------------------------------------------

 
 
Section 9.3             Successors and Assigns. This Agreement shall inure to
the benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided, however, that no party shall assign or
delegate any of the obligations created under this Agreement without the prior
written consent of the other parties.


Section 9.4             Fees and Expenses. Except as otherwise expressly
provided in this Agreement, all legal and other fees, costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such fees, costs or expenses.


Section 9.5             Notices. All notices and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been given
or made if in writing and delivered personally or sent by registered or
certified mail (postage prepaid, return receipt requested) to the parties at the
following addresses:


If to Dynamic or Crystal, to:
P.O. Box 957, Offshore Incorporations Centre
Road Town, Tortola, British Virgin Islands


If to G2, to:


G2 Ventures, Inc.
16th Floor, Tianjin Global Zhiye Square, 309 Nanjing Road
Nankai District, Tianjin, PRC 300100


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5
 
Section 9.6             Entire Agreement. This Agreement, together with the
exhibits hereto, represents the entire agreement and understanding of the
parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement. No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.


Section 9.7             Severability. This Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.


Section 9.8             Titles and Headings. The Article and Section headings
contained in this Agreement are solely for convenience of reference and shall
not affect the meaning or interpretation of this Agreement or of any term or
provision hereof.


Section 9.9             Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 
 

--------------------------------------------------------------------------------

 


Section 9.10          Convenience of Forum; Consent to Jurisdiction. The parties
to this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.


Section 9.11          Enforcement of the Agreement. The parties hereto agree
that irreparable damage would occur if any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.
 
Section 9.12          Governing Law. This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof.


Section 9.13          Amendments and Waivers. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
all of the parties hereto.. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
G2 VENTURES, INC.


By:
/s/ Jinghe Zhang
Jinghe Zhang
Title: Chief Executive Officer

 
DYNAMIC ELITE INTERNATIONAL LIMITED


By:
/s/ Lionel Evan Liu
Name: Lionel Evan Liu
Title: Director



CRYSTAL GLOBE LIMITED


By:
/s/ Lionel Evan Liu
Name: Lionel Evan Liu
Title: Director

 
 
 

--------------------------------------------------------------------------------

 